DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Election/Restrictions
Newly submitted claims 10-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	The original claim 1 is directed a control system comprising a sensor configured to emit a simulated signal and controller configured to receive the simulated signal and to infer from the simulated signal a state of the observed operational parameter.

There is a search and/or examination burden for the patentably distinct invention as set forth above because at least the following reason(s) apply:  
•    The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries)
•    The prior art applicable to one invention would not likely be applicable to the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment and Arguments
Applicant amended independent claim 1 to further specify
a branch of a cooling circuit having an inlet, and outlet and a heat exchanger configured to transfer heat to or from a liquid coolant flowing from the inlet, through the heat exchanger and to the outlet, the inlet having a liquid coupler configured to mechanically couple the inlet with a coolant supply, wherein the liquid coupler fluidically couples the inlet to a conduit containing coolant while the liquid coupler is mechanically coupled with the coolant supply and isolates the inlet from the conduit when the liquid coupler is mechanically decoupled from the coolant 
Applicant’s arguments with respect to amended claims have been fully considered but moot in view of new ground of rejection.
Regarding to Double Patenting Rejection over U.S. Patent No. 10,364,809 and copending Application No. 16/523,930
Applicant has amended the claims to be patentably distinct from the conflicting claims of U.S. Patent 10/364,809 and the copending application 16/523,930.  Therefore, the rejection has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 10,365,667 in view of Nicewonger. 
Regarding claim 1-9,  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent 667 contain every element of the claims of the instant application except for the limitation in claims 2-4, 6-7.
Nicewonger teaches another cooling system relates to the distribution of liquid cooling to electronic equipment.  Specifically, 
FIG. 2A by the action arrow (112), actuates a mechanism to move the valve diaphragms to their open position as shown in FIG. 2B], the retainer being in the first position when the liquid coupler mechanically couples with the coolant supply [Fig. 2B], wherein the liquid coupler mechanically decouples from the liquid supply when the retainer is in the second position [see Fig. 2A].
Regarding claim 3, Nicewonger teaches the electro-mechanical actuator comprises a control arm movable between a first extent and a second extent responsive to the control signal [see Fig. 2 and Para. 0033 and 0040].
Regarding claim 4, Nicewonger teaches movement of the control arm toward the second extent urges the retainer toward the second position [see Fig. 2].
Regarding claim 6, Nicewonger teaches the liquid coupler comprises a biasing member configured to urge the liquid coupler away from the liquid supply, the cooling system further comprising a movable retainer mechanically coupled with the liquid coupler, the retainer being movable between a retention position and a release position, wherein, in the retention position, the retainer causes the liquid coupler to engage with the coolant supply, wherein the biasing member causes the liquid coupler to disengage from the coolant supply when the retainer is in the release position [Para. 0033].
Regarding claim 7, Nicewonger teaches a control arm mechanically coupling the electro-mechanical actuator with the retainer, wherein movement of the control arm from a first extent to a second extent urges the retainer to move from the retention position to the release position [see Fig. 2].

.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of U.S. Patent No. 9,052,253 in view of Nicewonger. 
Regarding claim 1,  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent 253 contain every element of the claims of the instant application except for “a branch of a cooling circuit having an inlet, and outlet and a heat exchanger configured to transfer heat to or from a liquid coolant flowing from the inlet, through the heat exchanger and to the outlet, the inlet having a liquid coupler configured to mechanically couple the inlet with a coolant supply, wherein the liquid coupler fluidically couples the inlet to a conduit containing coolant while the liquid coupler is mechanically coupled with the coolant supply and isolates the inlet from the conduit when the liquid coupler is mechanically decoupled from the coolant supply, and an electro-mechanical actuator communicatively coupled with the controller to receive the control signal over the communication connection and to mechanically decouple the liquid coupler from the coolant supply.”
Nicewonger teaches another cooling system relates to the distribution of liquid cooling to electronic equipment.  Specifically Nicewonger teaches a branch of a cooling circuit having an inlet, and outlet and a heat exchanger configured to transfer heat to or from a liquid coolant flowing from the inlet, through the heat exchanger and to the outlet, the inlet having a liquid coupler configured to mechanically couple the inlet with a coolant supply, wherein the liquid see Fig. 1-6 and discussion below in claim 1].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have combined the Patent 252 with the teachings of Nicewonger since they both directed to a cooling system.  Nicewonger teaches a branch of a cooling circuit having an inlet, and outlet and a heat exchanger configured to transfer heat to or from a liquid coolant flowing from the inlet, through the heat exchanger and to the outlet, the inlet having a liquid coupler configured to mechanically couple the inlet with a coolant supply, wherein the liquid coupler fluidically couples the inlet to a conduit containing coolant while the liquid coupler is mechanically coupled with the coolant supply and isolates the inlet from the conduit when the liquid coupler is mechanically decoupled from the coolant supply, and an electro-mechanical actuator communicatively coupled with the controller to receive the control signal over the communication connection and to mechanically decouple the liquid coupler from the coolant supply would enable the system the ability to monitor and control temperature in an electronic device.
Regarding claims 2-4, 6-7, Nicewonger teaches all the claimed limitation (see discussion above).

Regarding claim 9, the claimed limitation is anticipated by the Patent in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicewonger in view of Crnkovich et al. US Pub. No. 2008/0041792 (“Crnkovich”).
Regarding claim 1, Nicewonger teaches a cooling system [see Fig. 1-7] comprising:
409 or 703 or 407] configured to emit a signal for an observed operational parameter:
a controller [701] configured to receive the signal and infer a state of the observed operational parameter, the controller being configured to emit a control signal over a communication connection in response to the inferred a state of the observed operational parameter being within a selected range; and
[0040] In FIG. 7A, an electronic controller (701) is attached to each chassis (101) to receive signals from fluid flow rate sensors (409), fluid temperature sensors (703), and moisture sensors (407) disposed within the chassis, as further illustrated in the block diagram of FIG. 7B. The combination of sensors allows the controller to differentiate between a small liquid spill presenting no immediate threat to the servers, and a dangerous leak requiring immediate shut off of the coolant. The electronic controller is also interconnected to an electrically actuated fluid shut-off valve (201) disposed in fluid communication with the coolant supply port, thus allowing coolant flow to be shut off in response to a severe leak. The coolant return would correspondingly be automatically shut off by a check valve within the coolant return port. The controller also includes an electronically switched AC power outlet (704) to cut power to the server module, or alternately communicates via a communications link (708) with an external power distribution unit (702) to cut power in response to a dangerous leak. The electronic controller comprises a processing unit with at least one communications link (705) interconnected with at least one other controller disposed to the plurality of chassis (101) housed within the rack (301). Thus the plurality of controllers can collaboratively assess and respond to the liquid distribution system's operational conditions, for example to determine the location and severity of a leak. The controllers can singularly or collectively assess fluid operational conditions such as the heat load of one or more server modules, and accordingly respond with appropriate actions such as the adjustment of coolant flow rate to attain optimal energy efficiency. The electronic controller employs a communication link (706) to transmit information pertaining to the fluid distribution system's operational conditions to an outside computer (707). 

a branch of a cooling circuit having an inlet [102], and outlet [103] and a heat exchanger [502 of (Fig. 5 and Para. 0038) or 601 of Fig. 6 and Para. 0039] configured to transfer heat to or from a liquid coolant flowing from the inlet, through the heat exchanger and to the outlet, 
[0039] Yet another form of module, shown in the cut-away drawing of FIG. 6, is a liquid-to-liquid heat exchanger. A first coolant loop comprises at least one heat exchanger module (601) and a first set of fluid flow channels (102 and 103) that circulate coolant to at least one server module (108). Within the heat exchanger module the first coolant loop further comprises, a first supply coolant tubing section (607), a first return coolant tubing section (608), a connecting tubing section (609), a heat exchanger core (605) and coolant pump (602) to circulate coolant through the entire loop. The first coolant loop is interconnected only within the confines of the rack, and thus both ends of the two continuous fluid flow passageways are terminated with caps (306). The heat exchanger chassis (101) additionally provide a second coolant loop in fluid isolation from the first coolant loop, comprising a second set of fluid flow channels (603 and 604) connected only to the heat exchanger modules. An external facilities supply (304) and return (305) circulates coolant through the second coolant loop, with the opposite ends of these two fluid flow passageways terminated with plugs (606). Within the heat exchanger module, the second coolant loop further comprises a second supply coolant tubing section (610), and a second return coolant tubing section (611) connected to the heat exchanger core (605). The heat exchanger core (605) is common to both the first and second coolant loops, and transfers heat from the first coolant loop to the second coolant loop. The heat exchanger module is fitted with four male fluid connection ports that insert into the chassis fluid connection ports (107) to provide fluid communication between the module and the two coolant loops. A plurality of heat exchanger modules results in multiple pumps (602) being interconnected in parallel to deliver coolant to a common first coolant loop, thus making the cooling system scalable and providing failsafe redundancy. All chassis are equipped with a drainage system (402) as previously described. 

the inlet having a liquid coupler [connection port 107, 201 – see Fig. 1 and 2] configured to mechanically couple the inlet with a coolant supply, wherein the liquid coupler fluidically couples the inlet to a conduit containing coolant while the liquid coupler is mechanically coupled with the coolant supply 
[0032] FIG. 1 illustrates a rear view of one such embodiment, with an open-frame chassis (101), open on the top and front, and a corresponding server module (108). The chassis provides a first fluid flow channel (102) for coolant supply and a second fluid flow channel (103) for coolant return. The fluid flow channels are attached to the back, extending from the top to bottom of the chassis. Each channel is fitted with a male fluid interconnection port (104) at one end, and a female fluid interconnection port (105) at the opposite end. The male fluid interconnection ports are fitted with rubber o-rings (106). Each channel is additionally fitted with a perpendicularly aligned female fluid connection port (107) extending through the back of the chassis for the purpose of connecting to a server module (108). Male fluid connection ports (109), fitted with rubber o-rings (110), protrude from the server module, and constitute the coolant supply and return for the module's internal coolant loop, which is further comprised by tubing sections (111) connecting to a cold plate (115) mounted to the server motherboard (114). As the server module is inserted into the operational position from the front of the chassis as indicated by the action arrow (112), the male fluid connection ports (109) fit into the corresponding female fluid connection ports (107) of the chassis fluid flow channels (102 and 103), thus forming leak-tight fluid connections between the module's coolant loop and the fluid flow channels. A releasable latch (113) secures the module in the operational position within the chassis. Mounting brackets (116) at each corner of the chassis hold the chassis in the rack. Openings (117) in the bottom of the module allow liquids that may leak or otherwise escape within the module to exit. 

[0033] As further illustrated in the cross-sectional diagram of FIGS. 2A and 2B, both the chassis fluid connection port (107) and module fluid connection port (109) are internally fitted with normally-closed fluid shut-off valves (201). The act of inserting the module (108) into an operational position, as illustrated in FIG. 2A by the action arrow (112), actuates a mechanism to move the valve diaphragms to their open position as shown in FIG. 2B, thus allowing coolant to flow through the module's internal coolant loop. In like manner other elements such as electronically actuated valves, fluid flow sensors and fluid temperature sensors may be alternately or additionally added to either the chassis or module connection ports. Other elements (101, 102, 104, 105, 106, and 110) of FIGS. 2A and 2B are as previously described for FIG. 1. 


and isolates the inlet from the conduit when the liquid coupler is mechanically decoupled from the coolant supply, and 

    PNG
    media_image1.png
    345
    588
    media_image1.png
    Greyscale

Fig. 2A – mechanically decoupled from the coolant supply.
both the chassis fluid connection port (107) and module fluid connection port (109) are internally fitted with normally-closed fluid shut-off valves (201). The act of inserting the module (108) into an operational position, as illustrated in FIG. 2A by the action arrow (112), actuates a mechanism to move the valve diaphragms to their open position as shown in FIG. 2B, thus allowing coolant to flow through the module's internal coolant loop. In like manner other elements such as electronically actuated valves, fluid flow sensors and fluid temperature sensors may be alternately or additionally added to either the chassis or module connection ports. Other elements (101, 102, 104, 105, 106, and 110) of FIGS. 2A and 2B are as previously described for FIG. 1. 

an electro-mechanical actuator communicatively coupled with the controller to receive the control signal over the communication connection and to mechanically decouple the liquid coupler from the coolant supply.
[0040] In FIG. 7A, an electronic controller (701) is attached to each chassis (101) to receive signals from fluid flow rate sensors (409), fluid temperature sensors (703), and moisture sensors (407) disposed within the chassis, as further illustrated in the block diagram of FIG. 7B. The combination of sensors allows the controller to differentiate between a small liquid spill presenting no immediate threat to the servers, and a dangerous leak requiring immediate shut off of the coolant. The electronic controller is also interconnected to an electrically actuated fluid shut-off valve (201) disposed in fluid communication with the coolant supply port, thus allowing coolant flow to be shut off in response to a severe leak. The coolant return would correspondingly be automatically shut off by a check valve within the coolant return port. The controller also includes an electronically switched AC power outlet (704) to cut power to the server module, or alternately communicates via a communications link (708) with an external power distribution unit (702) to cut power in response to a dangerous leak. The electronic controller comprises a processing unit with at least one communications link (705) interconnected with at least one other controller disposed to the plurality of chassis (101) housed within the rack (301). Thus the plurality of controllers can collaboratively assess and respond to the liquid distribution system's operational conditions, for example to determine the location and severity of a leak. The controllers can singularly or collectively assess fluid operational conditions such as the heat load of one or more server modules, and accordingly respond with appropriate actions such as the adjustment of coolant flow rate to attain optimal energy efficiency. The electronic controller employs a communication link (706) to transmit information pertaining to the fluid distribution system's operational conditions to an outside computer (707). 

Nicewonger does not teach a sensor circuit configured to emit a simulated signal corresponding to a selected physical parameter as a proxy for an observed operational parameter 
Crnkovich teaches another invention relates to a wetness detector system that rapidly detects the presence of wetness due to a liquid leak in a system.  Specifically, Crnkovich teaches  a sensor circuit [Wetness sensor 10 - Wetness detector 12 of wetness sensor 10 comprises an electric circuit through which moisture/wetness can be detected using the conductivity of the liquid to which the electric circuit is exposed. Thus, the wetness detector system can be used to detect any liquid that is electrically conductive, i.e., contains positively and negatively charged ions that enable the liquid to carry electric current.  – Para. 0020 and Fig. 1] configured to emit a simulated signal [PWM] corresponding to a selected physical parameter [e.g. fan speed] as a proxy for an observed operational parameter [Wetness] different from the selected physical parameter; a controller [50] configured to receive the simulated signal and to infer a state of the observed operational parameter from the simulated signal over a communication connection in response to the inferred a state of the observed operational parameter being within a selected range.
[0027] In order to send a signal of a liquid leak to receiver unit 40, wetness sensor 10 can be wired to receiver unit 40 such that liquid leak signal 32 is transmitted to a receiver unit 40 over hardwire(s). In a particular embodiment, blood leak signal 32 is transmitted to receiver unit 40 wirelessly with the data encoded for wireless transmission (e.g., using pulse width modulation). Wireless communication can be through any suitable wireless data network or can be through a wireless communication link (e.g., Bluetooth, ZigBee). Overall, any wired or wireless data transmission network can be used for communication between the wetness sensor and the receiver unit. Accordingly, in response to an indication that the wetness sensor has been exposed to wetness and/or blood, transmitter 20 generates a signal wave in the near-infrared band using infrared (IR) device 24.

[0028] Receiver unit 40 of wetness detection system 8 that receives the liquid leak transmission from wetness sensor 10 is comprised of a receiver for detecting a signal transmission from the wetness sensor, a controller in communication with the receiver and an alert system in communication with the controller.

Thus, UART 48 receives serial bits of data from the receiver and converts the bits into complete bytes that are interpretable by controller 50.

[0150] PWM (pulse width modulation) is used to encode the data for the wireless link. The encoding is 66% high for a one, 33% high for a zero. The period is 556 uS. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modified the sensor circuit of Nicewonger with a sensor circuit configured to emit a simulated signal (PWM) corresponding to a selected physical parameter as a proxy for an observed operational parameter different from the selected physical parameter of Crnkovich.  The main advantage of using PWM signal is that power loss in the device is very low, low manufacture cost, low noise effect since PWM signal typically remains digital all the way from the sensor to the control system thus NO extra analog-to-digital conversion is necessary.  Furthermore, PWM also works well with digital controls which, because of their on/off nature, can easily set the needed duty cycle.   
Regarding claim 2, Nicewonger teaches the liquid coupler comprises a retainer movable between a first position and a second position [FIG. 2A by the action arrow (112), actuates a mechanism to move the valve diaphragms to their open position as shown in FIG. 2B], the retainer being in the first position when the liquid coupler mechanically couples with the coolant supply [Fig. 2B], wherein the liquid coupler mechanically decouples from the liquid supply when the retainer is in the second position [see Fig. 2A].
Regarding claim 3, Nicewonger teaches the electro-mechanical actuator comprises a control arm movable between a first extent and a second extent responsive to the control signal [see Fig. 2 and Para. 0033 and 0040].

Regarding claim 5, Nicewonger does not expressly teach the electro-mechanical actuator comprises a servo motor, a stepper motor, or both.  Examiner takes official notice that such feature is old and well known in the art of rotary actuator.  One of ordinary skill in the art would motivated to implement such feature in order to control the opening and closing of the coupler.
Regarding claim 6, Nicewonger teaches the liquid coupler comprises a biasing member configured to urge the liquid coupler away from the liquid supply, the cooling system further comprising a movable retainer mechanically coupled with the liquid coupler, the retainer being movable between a retention position and a release position, wherein, in the retention position, the retainer causes the liquid coupler to engage with the coolant supply, wherein the biasing member causes the liquid coupler to disengage from the coolant supply when the retainer is in the release position [Para. 0033].
Regarding claim 7, Nicewonger teaches a control arm mechanically coupling the electro-mechanical actuator with the retainer, wherein movement of the control arm from a first extent to a second extent urges the retainer to move from the retention position to the release position [see Fig. 2].
Regarding claim 8, see discussion in claim 5.
Regarding claim 9, Crnkovich teaches the sensor circuit comprises a leak detection circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2008/0165499 to Campbell et al. teach a coolant control unit for a liquid cooled electronics system is provided, which includes an external coolant inlet and outlet for receiving and returning external coolant; an internal coolant loop for circulating coolant to the electronics system; a first and second control valve coupling the external coolant inlet and outlet to the internal coolant loop; a heat exchanger connected between the first and second control valves; and control logic for controlling operation of the coolant control unit in one of an external coolant mode and an internal coolant mode.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115